Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

 

 

 

WACO DIVISION

SOLAS OLED LTD., an Irish corporation, CASE NO. 6:19-CV-00236-ADA

Plaintiff,

JURY TRIAL DEMANDED
v.

LG DISPLAY CO., LTD., a Korean
corporation; LG ELECTRONICS, INC., a
Korean corporation; and SONY
CORPORATION, a Japanese corporation,

Defendants.

PROTECTIVE ORDER

WHEREAS, Plaintiff Solas OLED Ltd. (“Plaintiff’ or “Solas”) and Defendants LG
Display Co., Ltd. (“LG Display”), LG Electronics, Inc. (“LG Electronics”), and Sony Corporation
(“Sony”) (collectively, “Defendants”), hereafter referred to as the “Parties,” believe that certain
information that is or will be encompassed by discovery demands by the Parties or is otherwise
required to be disclosed or exchanged in the course of this action, involves trade secrets,

confidential business information, or other proprietary information of the Parties or persons who

are not Parties to this Action (“Third Parties”);

WHEREAS dissemination and disclosure of such information could severely injure or
damage the Party or Third Party disclosing or producing the information and could place the Party
or Third Party at a competitive disadvantage;

WHEREAS, the Parties request the entry of a protective order limiting disclosure thereof

in accordance with Federal Rule of Civil Procedure 26(c):

THEREFORE, it is hereby stipulated among the Parties and ORDERED that:
Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 2 of 18

Each Party may designate as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’
EYES ONLY,” or “RESTRICTED —LIMITED ACCESS MATERIAL,” in whole or in part,
any document, information or material that constitutes or includes, in whole or in part,
confidential or proprietary information or trade secrets of the Party ora Third Party to whom
the Party reasonably believes it owes an obligation of confidentiality with respect to such
document, information or material (“Protected Material”). Such Protected Material
includes, but is not limited to, non-public, sensitive, trade secret, marketing, customer,
financial, research, product-development, regulatory, manufacturing/distribution or other
information protectable under Federal Rule of Civil Procedure 26(c)(1)(G). Protected
Material shall be designated by the Party producing it by affixing a legend or stamp on
such document, information or material as follows: “CONFIDENTIAL,” “RESTRICTED
-- ATTORNEYS’ EYES ONLY,” or “RESTRICTED - LIMITED ACCESS
MATERIAL.” The words “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES
ONLY,” or “RESTRICTED — LIMITED ACCESS MATERIAL?” shall be placed clearly
on each page of the Protected Material (except deposition and hearing transcripts) for
which such protection is sought. For deposition and hearing transcripts, the word
“CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES ONLY,” or
“RESTRICTED - LIMITED ACCESS MATERIAL?” shall be placed on the cover page of
the transcript (if not already present on the cover page of the transcript when received from
the court reporter) by each attorney receiving a copy of the transcript after that attorney
receives notice of the designation of some or all of that transcript as “CONFIDENTIAL,”
“RESTRICTED -- ATTORNEYS’ EYES ONLY,” or “RESTRICTED — LIMITED
ACCESS MATERIAL.”

Any document produced under the “interim Protective Order” (see Order Governing
Proceedings, Dkt. No. 50 (11/8/2019) at 3), before issuance of this Order with the

designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only” shall receive

-2-
Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 3 of 18

the same treatment as if designated “RESTRICTED - ATTORNEYS’ EYES ONLY” under
this Order, unless and until such document is redesignated to have a different classification
under this Order.

3. With respect to documents, information or material designated “CONFIDENTIAL,”
“RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED — LIMITED
ACCESS MATERIAL” (“DESIGNATED MATERIAL”),! subject to the provisions
herein and unless otherwise stated, this Order governs, without limitation: (a) all
documents, electronically stored information, and/or things as defined by the Federal Rules
of Civil Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked
as exhibits or for identification in depositions and hearings; (c) pretrial pleadings, exhibits
to pleadings ‘and other court filings; (d) affidavits; and (e) stipulations. All copies,
reproductions, extracts, digests and complete or partial summaries prepared from any
DESIGNATED MATERIALS shall also be considered DESIGNATED MATERIAL and
treated as such under this Order.

4, A designation of Protected Material (ie., “CONFIDENTIAL,” “RESTRICTED -
ATTORNEYS’ EYES ONLY,” or “RESTRICTED — LIMITED ACCESS MATERIAL”)
may be made at any time. Inadvertent or unintentional production of documents,
information or material that has not been designated as DESIGNATED MATERIAL shall
not be deemed a waiver in whole or in part of a claim for confidential treatment. Any Party
or Third Party that inadvertently or unintentionally produces Protected Material without
designating it as DESIGNATED MATERIAL may request destruction of that Protected
Material by notifying the recipient(s), as soon as reasonably possible after the producing

Party or Third Party becomes aware of the inadvertent or unintentional disclosure, and

 

' The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
class of materials designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES
ONLY,” or “RESTRICTED — LIMITED ACCESS MATERIAL,” both individually and
collectively.

-3-
Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 4 of 18

providing replacement Protected Material that is properly designated. The recipient(s) shall
then destroy all copies of the inadvertently or unintentionally produced Protected Materials
and any documents, information or material derived from or based thereon.

A Party or Third Party shall designate documents, information or material as
“CONFIDENTIAL” only upon a good faith belief that the documents, information or
material contains confidential or proprietary information or trade secrets of the Party or a
Third Party to whom the Party reasonably believes it owes an obligation of confidentiality
with respect to such documents, information or material.

“CONFIDENTIAL” documents, information and material may be disclosed only to the
following persons, except upon receipt of the prior written consent of the designating party,

upon order of the Court, or as set forth in paragraph 16 herein:

(a) outside counsel of record in this Action for the Parties;

(b) employees of such counsel assigned to and reasonably necessary to assist such
counsel in the litigation of this Action;

(c) in-house counsel for the Parties who either have responsibility for making decisions
dealing directly with the litigation of this Action, or who are assisting outside
counsel in the litigation of this Action;

(d) up to and including three (3) designated representatives of each of the Parties to the
extent reasonably necessary for the litigation of this Action, except that either party
may in good faith request the other party’s consent to designate one or more
additional representatives, the other party shall not unreasonably withhold such
consent, and the requesting party may seek leave of Court to designate such
additional representative(s) if the requesting party believes the other party has
unreasonably withheld such consent;

(ec) outside consultants or experts (i.e., not existing employees or affiliates of a Party or
an affiliate of a Party) retained for the purpose of this litigation, provided that: (1)
such consultants or experts are not presently employed by the Parties hereto for any
purposes other than this Action; and (2) before access is given, the party seeking to
disclose Protected Material to the consultant or expert first must provide to all
attorneys of record a written notice that (a) attaches the proposed recipient’s
completed Undertaking attached as Exhibit A hereto; (b) sets forth the full name of
the proposed recipient and the city and state of his or her primary residence; (c)
attaches a copy of the proposed recipient’s current resume; (d) identifies the

—-4-
Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 5 of 18

proposed recipient’s current employer(s); and (5) identifies (by name and number
of the case, filing date, and location of court, if known) any litigation in connection
with which the expert has offered expert testimony, including through a declaration,
report, or testimony at a deposition or at trial, or was retained (unless the consultant
or expert is bound by a confidentiality provision not to disclose) during the
preceding four years. Written notice must be provided at least ten (10) days before
access to the Protected Material is to be given to that consultant or expert. Unless
counsel for the party that produced the Protected Material notifies the proposing
attorney in writing of an objection to the proposed expert or consultant within ten
(10) days of receipt of the written notice, such expert or consultant shall be deemed
qualified to receive Protected Material. In the event of an objection, the Parties
agree to promptly confer and use good faith to resolve any such objection. If the
Parties are unable to resolve any objection, the objecting Party may file a motion
with the Court within fifteen (15) days of the notice, or within such other time as
the Parties may agree, seeking a protective order with respect to the proposed
disclosure. The objecting Party shall have the burden of proving the need for a
protective order. No disclosure shall occur until all such objections are resolved by
agreement or Court order; ,

(f) independent litigation support services, including persons working for or as court
reporters, graphics or design services, jury or trial consulting services, and
photocopy, document imaging, and database services retained by counsel and
reasonably necessary to assist counsel with the litigation of this Action; and

(g) the Court and its personnel, under seal as provided in the Protective Order.

Documents, information or material produced pursuant to any discovery request in this
Action, including but not limited to Protected Material designated as DESIGNATED
MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not
be used for any other purpose. Any person or entity who obtains access to DESIGNATED
MATERIAL or the contents thereof pursuant to this Order shall not make any copies,
duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any
portion thereof except as may be reasonably necessary in the litigation of thisAction. Any
such copies, duplicates, extracts, summaries or descriptions shall be classified
DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.
To the extent a producing Party believes that certain Protected Material qualifying to be

designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

-5-
Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 6 of 18

limitation, the producing Party may designate such Protected Material “RESTRICTED —
ATTORNEYS’ EYES ONLY.” Subject to the foregoing, such “RESTRICTED —
_ ATTORNEYS’ EYES ONLY” information may include without limitation: trade secrets;
technical information; technical practices, methods, or other know-how; pending but
unpublished patent applications; board materials; pricing data; financial data; sales
information; customer-confidential information; agreements or relationships with third
parties; market projections or forecasts; strategic business plans, selling or marketing
strategies; new product development; testing; manufacturing costs; or information
regarding employees.

Furthermore, to the extent such Protected Material includes computer source code, graphic
database systems (GDS) layout files, and/or live data (that is, data as it exists residing ina
database or databases) (“Limited Access Material”), the producing Party may designate
such Protected Material as “RESTRICTED — LIMITED ACCESS MATERIAL.” Subject
to the foregoing, such “RESTRICTED — LIMITED ACCESS MATERIAL” information
may include without limitation: code, scripts, assembly, binaries, firmware, object code,
source code, source code or object code listings, Hardware Description Language (HDL)
or Register Transfer Level (RTL) files, files containing source code in C, C++, Java,
assembler, VHDL, Verilog, and other similar programming languages, “make” and “build”
files, link files, scripts, and other human-readable text files used in the generation and/or
building of software directly executed on a microprocessor, microcontroller, or digital
signal processor (DSP), any human-readable programming language text that defines
software, firmware, or electronic hardware descriptions, any net lists, chip layout files,
any native electronic graphic database systems (GDS) layout files, any schematics or
representations of any photolithography masks, any schematics containing specific gate-

level circuit design representations, and generally any chip-level schematics (i.e., symbolic
10.

11.

Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 7 of 18

representations of analog electric or electronic circuits from which the physical structure
of a chip is directly derived) which are maintained confidentially by the producing Party.

For Protected Material designated “RESTRICTED — ATTORNEYS’ EYES ONLY,” or
“RESTRICTED — LIMITED ACCESS MATERIAL,” access to, and disclosure of, such

Protected Material shall be limited to individuals listed in paragraphs 6(a-b) and (e-g).

For Protected Material designated “RESTRICTED — LIMITED ACCESS MATERIAL,”

the following additional restrictions apply:

(a) Access to a Party’s Limited Access Material shall be provided only on “stand-
alone” computer(s) (that is, the computer may not be linked to any network,
including a local area network (“LAN”), an intranet or the Internet). The stand-
alone computer(s) may be connected to (i) a printer, or (ii) a device capable of
temporarily storing electronic copies solely for the limited purposes permitted
pursuant to paragraphs 11 (i) below. Except as provided in paragraph | 1(m) below,
the stand-alone computer(s) may only be located at the offices of the producing

Party’s outside counsel;

(b) The receiving Party shall make reasonable efforts to restrict its requests for such
access to the stand-alone computer(s) to normal business hours, which for purposes
of this paragraph shall be 8:00 a.m. through 6:00 p.m. local time. However, upon
reasonable notice from the receiving Party, the producing Party shall make
reasonable efforts to accommodate the receiving Party’s request for access to the
stand-alone computer(s) outside of normal business hours. The Parties agree to
cooperate in good faith such that maintaining the producing Party’s Limited Access
Material at the offices of its outside counsel shall not unreasonably hinder the
receiving Party’s ability to efficiently and effectively conduct the prosecution or

defense of this Action;

(c) The producing Party shall provide the receiving Party with information explaining
how to start, log on to, and operate the stand-alone computer(s) in order to access the
produced Limited Access Material on the stand-alone computer(s). The stand-alone
computer(s) shall be reasonably configured to permit the receiving Party to review
the Limited Access Material. The stand-alone computer(s) shall have tools installed
sufficient to review and search the Limited Access Material as requested by the
receiving Party and approved by the producing Party. In the event the receiving
Party requests commercially available software tools for viewing and searching
Limited Access Material to be installed on the stand-alone computer(s), the
receiving Party must identify those tools and provide the producing Party with
licensed copies of the software tools, at the receiving Party’s expense, at least seven
(7) calendar days in advance of a scheduled inspection. Within the seven-day
period, a producing Party may object in writing to the installation of any software

-7-
Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 8 of 18

(d)

()

(f)

(g)

(h)

(i)

tool, explaining why the tool should not be installed on the stand-alone computer(s).
The producing Party and receiving Party shall promptly meet and confer in good
faith to resolve any disputes regarding the configuration of the stand-alone
computers or the limited access review room;

The producing Party will produce Limited Access Material in computer searchable
format on the stand-alone computer(s) as described above;

Access to Protected Material designated “RESTRICTED — LIMITED ACCESS
MATERIAL” shall be limited to outside counsel and up to three (3) outside
consultants or experts? (i.e., not existing employees or affiliates of a Party or an
affiliate of a Party) retained for the purpose of this litigation and approved to access
such Protected Materials pursuant to paragraph 6(e) above.

A receiving Party may include excerpts of Limited Access Material in a pleading,
exhibit, expert report, discovery document, deposition transcript, or other Court
document, provided thatthe Limited Access Material is appropriately marked under
this Order, restricted to those who are entitled to have access to them as specified
herein, and, if filed with the Court, filed under seal in accordance with the Court’s
rules, procedures and orders;

To the extent any portion of Limited Access Material is quoted in a document, either
(1) the entire document, including the pages containing Limited Access Material,
will be stamped and treated as “RESTRICTED - LIMITED ACCESS
MATERIAL” or (2) those pages containing quoted Limited Access Material will
be separately stamped and treated as “RESTRICTED - LIMITED ACCESS
MATERIAL”;

No electronic copies of Limited Access Material shall be made without prior written
consent of the producing Party, except as necessary to create documents which,
pursuant to the Court’s rules, procedures and order, must be filed or served
electronically;

The receiving Party may request that the producing Party print portions of the
Limited Access Material only when reasonably necessary to prepare for
depositions, to depose a witness, or to participate in hearings or other court
proceedings or to facilitate the receiving Party’s preparation of court filings, expert
reports, and related drafts and correspondences (‘‘permitted purpose”), and shall
request to be printed only such portions as are relevant for such permitted purpose.
The receiving Party shall not request Limited Access Material to be printed in order
to review portions of the Limited Access Material elsewhere in the first instance,

 

2 For the purposes of this paragraph, an outside consultant or expert is defined to include the
outside consultant’s or expert’s direct reports and other support personnel, such that the
disclosure to a consultant or expert who employs others within his or her firm to help in his orher
analysis shall count as a disclosure to a single consultant or expert.

-8-
Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 9 of 18

i.e., as an alternative to reviewing that Limited Access Material electronically on
the stand-alone computers, or request portions of Limited Access Materials to be
printed that would allow for the full Limited Access Material to be recreated
elsewhere, as the parties acknowledge and agree that the purpose of the protections
herein would be frustrated by providing printed portions of Limited Access
Material for review and analysis elsewhere, and that providing printed portions of
Limited Access Material is permitted solely to enable use of Limited Access
Materials in filings, proceedings, expert reports and depositions. The receiving
Party shall promptly destroy any printed excerpts that are determined not to be
relevant to any claim or defense of any party. The producing Party shall, subject to
the terms of this Order, produce printed copies of requested Limited Access
Material with a unique Bates number and the label “RESTRICTED — LIMITED
ACCESS MATERIAL.” While there is no per se limit regarding the number of
printed pages that may or may not be reasonably necessary, if the receiving Party
requests more than twenty-five (25) pages from any one document designated as
Limited Access Material or five hundred (500) pages of Limited Access Material
in aggregate, the burden of establishing the need for such printouts shall rest with
the receiving Party. The producing Party and receiving Party shall promptly meet
and confer in good faith to resolve any disputes regarding the need for such
printouts, and if no resolution can be reached, the receiving Party shall be entitled

to seek a court resolution permitting additional print requests.

(j) The receiving Party’s outside counsel of record may make no more than three (3)
additional paper copies of any portions of the Limited Access Material received
from a producing party under paragraph 1 1(i), not including copies attached to court
filings or used at depositions, and shall maintain a log of all paper copies of the
Limited Access material received from a producing party that are delivered by the
receiving party to any qualified person under paragraph 6(e) above. The log shall
include the names of the reviewers and/or recipients of paper copies and locations
where the paper copies are stored. Upon three (3) days’ advance notice to the
receiving party by the designating party, the receiving party shall provide a copy of

this log to the designating party.

(k) If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
photocopies of Limited Access Material, the receiving Party shall ensure that such
outside counsel, consultants, or experts keep the printouts or photocopies in a
secured locked area in the offices of such outside counsel, consultants, or expert.
The receiving Party may also temporarily keep the printouts or photocopies at: (i) the
Court for any proceedings(s) relating to the Limited Access Material, for the dates
associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
the Limited Access Material are taken, for the dates associated with the
deposition(s); and (iii) any intermediate location reasonably necessary to transport
the printouts or photocopies (e.g., a hotel prior to a Court proceeding or deposition);

and
Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 10 of 18

()) A producing Party’s Limited Access Material may only be transported by the
receiving Party at the direction of a person authorized under paragraph | 1(e) above
to another person authorized under paragraph 1 1(e) above on paper via hand carry,
Federal Express or other similarly reliable courier. Limited Access Material may
not be transported or transmitted electronically over a network of any kind,
including a LAN, an intranet, or the Internet.

(m) | Whenreasonably necessary for the purpose of Court proceeding(s) or deposition(s),
the producing Party will provide a stand-alone computer with the relevant Limited
Access Material for use by the receiving Party during the Court proceeding(s) or
deposition(s);

(n) —‘ The producing Party may require that all individuals, upon each entry or exit of the
limited access review room by that individual, sign a log, provided by the producing
Party, indicating the name of that individual, whether the individual entered or
exited the limited access review room, and the date and time of such entry or exit.
The producing Party shall be entitled to have a person monitor all entrances and
exits from the limited access review room. The producing Party shall also be
entitled to visually monitor, in a non-intrusive fashion and at reasonable intervals,
the receiving Party’s activities in the limited access review room from outside such
room, through a glass wall or window. But the producing Party shall not hear the
receiving Party or see the contents of the receiving Party’s notes or the display of
the standalone computer and may not use a video camera or other recording device
to monitor the limited access review room or the activities of the receiving Party,
nor may the producing Party physically enter the limited access review room when
the receiving Party is present without the receiving party’s consent. The producing
Party shall not monitor the review conducted by the receiving Party through
analyzing the electronic access record on the stand-alone computer (e.g., command
histories, recent file lists, file access dates, undo histories, and etc.) or otherwise,
all of which the producing Party acknowledges constitutes the receiving Party’s
work product and shall not be used for any purpose or admitted into evidence in
this or any other proceeding. The foregoing is not intended to restrict in any way
the producing Party’s ability or right to otherwise ensure, for example, that the
Limited Access Material remains secure, that the stand-alone computer has not
been tampered with, and that the provisions of this Order have not been violated.

(0) No recording devices, cell phones, cameras, peripheral equipment, laptops, drives,
CDs, DVDs, memory, sound recorders, or recordable media will be permitted
inside the limited access review room. The receiving Party’s outside counsel of
record or experts shall be entitled to take notes relating to the Limited Access
Material but may not copy the Limited Access Material into the notes;
notwithstanding the foregoing, the receiving Party’s outside counsel of record or
experts are permitted to make or maintain electronic copies of their notes outside
of the limited access review room. Further, no copies of any portion of the Limited
Access Material may leave the room in which the Limited Access Material is
inspected except as otherwise provided herein. Further, no other written or

-~10-
12.

13.

Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 11 of 18

electronic record of the Limited Access Material is permitted except as otherwise

provided herein.
Any attorney representing a Party, whether in-house or outside counsel, and any person
associated with a Party and permitted to receive the other Party’s Protected Material that
is designated “RESTRICTED -- ATTORNEYS’ EYES ONLY” and/or “RESTRICTED —
LIMITED ACCESS MATERIAL” (collectively “HIGHLY SENSITIVE MATERIAL”),
who obtains, receives, has access to, or otherwise learns, in whole or in part, the other
Party’s HIGHLY SENSITIVE MATERIAL under this Order shall not prepare, prosecute,
supervise, or assist in the preparation or prosecution of any patent application relating to
the functionality, operation, and design of methods, apparatuses, or systems relating to
Active Matrix Organic Light-Emitting Diode (“‘AMOLED”) panels, on behalf of any
person or entity during the pendency of this Action and for one year after its conclusion,
including any appeals. To ensure compliance with the purpose of this provision, each Party
shall create an “Ethical Wall” between those persons with access to HIGHLY SENSITIVE
MATERIAL and any individuals who, on behalf of the Party or its acquirer, successor,
predecessor, or other affiliate, prepare, prosecute, supervise or assist in the preparation or
prosecution of any patent application pertaining to the field of invention of the patents-in-
suit. To avoid any doubt, “prosecution” as used in this paragraph does not include
participating or assisting in challenging or defending any patents pertaining to the field of
the invention of the patents-in-suit before a domestic or foreign agency (including, but not
limited to, a reissue protest, ex parte reexamination, infer partes reexamination, infer partes
review, post-grant review, or covered business method review), provided that such
participation or assistance shall not, directly or indirectly, include suggesting, proposing
for substitution, drafting, or amending patent claim language.
Any attorney representing a Party, whether in-house or outside counsel, and any person |

associated with a Party and permitted to receive the other Party’s Protected Material that

-|]-
14.

Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 12 of 18

is designated “RESTRICTED — ATTORNEYS’ EYES ONLY” and/or “RESTRICTED ~
LIMITED ACCESS MATERIAL,” who obtains, receives, or otherwise learns the other
Party’s “RESTRICTED - ATTORNEYS’ EYES ONLY” and/or “RESTRICTED —
LIMITED ACCESS MATERIAL” material under this Order shall not participate in, or
otherwise provide advice regarding, the acquisition of patents or patent applications, or the
rights to any such patents or patent applications with the right to sublicense, relating to the
functionality, operation, and design of methods, apparatuses, or systems relating to
AMOLED panels, on behalf of the receiving Party or its acquirer, successor, predecessor,
or other affiliate during the pendency of this Action and for one year after its conclusion,
including any appeals. To ensure compliance with the purpose of this provision, each Party
shall create an “Ethical Wall” between those persons with access to HIGHLY SENSITIVE
MATERIAL and any individuals who participate in the evaluation for possible acquisition,
or the acquisition of any patent or patent application relating to the functionality, operation,
and design of methods, apparatuses, or systems relating to AMOLED panels.

Nothing in this Order shall require production of documents, information or other material
that a Party contends is protected from disclosure by the attorney-client privilege, the work
product doctrine, or other privilege, doctrine, or immunity. If information or other material
subject to a claim of attorney-client privilege, work product doctrine, or other privilege,
doctrine, or immunity is inadvertently or unintentionally produced, such production shall
in no way prejudice or otherwise constitute a waiver of, or estoppel as to, any such privilege,
doctrine, or immunity. Any Party that inadvertently or unintentionally produces
documents, information or other material it reasonably believes are protected under the
attorney-client privilege, work product doctrine, or other privilege, doctrine, orimmunity may
obtain the return of such documents, information or other material by promptly notifying
the recipient(s) and providing a privilege log for the inadvertently or unintentionally

produced documents, information or other material. The recipient(s) shall gather and return

-12-
15.

16.

Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 13 of 18

all copies of such documents, information or other material to the producing Party, or
certify in writing to the producing Party that such documents, information, or other material
have been destroyed, except for any pages containing privileged or otherwise protected
markings by the recipient(s), which pages shall instead be destroyed and certified as such
to the producing Party.

There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized
to have access thereto to any person who is not authorized for such access under this Order.
The Parties, and any person associated with a Party, are hereby ORDERED to securely
store all DESIGNATED MATERIAL and safeguard all such documents, information and
material to protect against disclosure to any unauthorized persons or entities. Should any
authorized person or entity store DESIGNATED MATERIAL electronically, then the
person or entity shall ensure that the DESIGNATED MATERIAL is stored on a password
protected server with firewalls in place to prevent any external access and hacking.
Nothing contained herein shall be construed to prejudice any Party’s right to use any
DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that
the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have
access to the DESIGNATED MATERIAL by virtue of his or her employment with the
designating party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,
or copy recipient of such information, (iii) although not identified as an author, addressee,
or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of
business, seen such DESIGNATED MATERIAL, (iv) a current or former officer, director
or employee of the producing Party or a current or former officer, director or employee of
a company affiliated with the producing Party; (v) counsel for a Party, including outside
counsel and in-house counsel (subject to paragraphs 10 and 11 of this Order); (vi) an
independent contractor, consultant, and/or expert retained for the purpose of this litigation

(subject to paragraphs 6(e) and 11 of this Order); (vii) court reporters and videographers;

-13-
17.

18.

19.

20.

Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 14 of 18

(viii) the Court; or (ix) other persons entitled hereunder to access to DESIGNATED
MATERIAL. DESIGNATED MATERIAL shall not be disclosed to any other persons
unless prior authorization is obtained from counsel representing the producing Party or
from the Court.

Parties may, at the deposition or hearing or within thirty (30) days after receipt of a
deposition or hearing transcript, designate the deposition or hearing transcript or any portion
thereof as “CONFIDENTIAL,” “RESTRICTED - ATTORNEY’ EYES ONLY,” or
“RESTRICTED — LIMITED ACCESS MATERIAL” pursuant to this Order. Access to the
deposition or hearing transcript so designated shall be limited in accordance with the terms
of this Order. Until expiration of the 30-day period, the entire deposition or hearing
transcript shall be treated as “RESTRICTED - ATTORNEY’ EYES ONLY.”

Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and
shall remain under seal until further order of the Court. The filing party shall be responsible
for informing the Clerk of the Court that the filing should be sealed and for placing the
legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the
caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to
the labeling requirements set forth in this Order. Ifa pretrial pleading filed with the Court,
or an exhibit thereto, discloses or relies on confidential documents, information or material,
such confidential portions shall be redacted to the extent necessary and the pleading or
exhibit filed publicly with the Court.

This Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent
the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of
this Action, or from using any information contained in DESIGNATED MATERIAL at
the trial of this Action, subject to any pretrial order issued by this Court.

A Party may request in writing to the other Party that the designation given to any
DESIGNATED MATERIAL be modified or withdrawn. If the designating Party doesnot

-14-
21.

22.

Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 15 of 18

agree to redesignation within ten (10) days of receipt of the written request, the requesting
Party may apply to the Court for relief. Upon any such application to the Court, the burden
shall be on the designating Party to show why its classification is proper. Such application
shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil
Procedure 37, subject to the Rule’s provisions relating to sanctions. In making such
application, the requirements of the Federal Rules of Civil Procedure and the Local Rules
of the Court shall be met. Pending the Court’s determination of the application, the
designation of the designating Party shall be maintained.

Each and any person or entity to whom DESIGNATED MATERIAL is disclosed in
accordance with the terms of this Order shall be advised by counsel of the terms of this
Order, shall be informed that he or she is subject to the terms and conditions of this Order.
Counsel for Plaintiff will maintain a list of each and every person or entity who receives
and accesses Defendants’ DESIGNATED MATERIAL that includes non-public technical
information, and upon reasonable request by any Defendant or associated government
agency, Counsel for Plaintiff will identify the persons and entities who have received and
accessed that Defendants’ DESIGNATED MATERIAL that includes non-public technical
information. Furthermore, outside consultants and experts shall sign an acknowledgment
that they have received a copy of, have read, and have agreed to be bound by this Order. A
copy of the acknowledgment form is attached as Exhibit A.

To the extent that any discovery is taken of Third Parties and in the event that such Third
Parties contend the discovery sought involves trade secrets, confidential business
information, or other proprietary information, then such Third Parties may invoke the terms

of this Protective Order by advising all parties to this Action in writing.

(a) The terms of this Order are applicable to information produced by a Third Party in
this Action and designated as DESIGNATED MATERIAL. Such information
produced by a Third Party in connection with this litigation is protected by the
remedies and relief provided by this Order. Nothing in these provisions should be
construed as prohibiting a Third Party from seeking additional protections.

-15-
Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 16 of 18

(b) The Plaintiff and Defendants shall each be treated as a receiving Party with respect
to any information produced by a Third Party in this Action. To the extent that a
Party obtains information from a Third Party via subpoena or otherwise, the Party
shall produce the information to the other Party within five (5) business days, unless
the Party can demonstrate good reason why it is not possible to do so.

(c) In the event that a Party is required, by a valid discovery request, to produce a Third
Party’s Protected Material in its possession (other than information produced in this
litigation by a Third Party), and the Party is subject to an agreement with the Third
Party not to produce the Third Party’s Protected Material, then the following
procedures apply:

(i) The Party shall:

a. promptly notify in writing the requesting Party and the Third Party that
some or all of the information requested is subject to a confidentiality
agreement with a Third Party;

b. promptly provide the Third Party with a copy of the Protective Order
in this litigation, the relevant discovery request(s), and a reasonably
specific description of the information requested; and

c. make the information requested available for inspection by the Third
Party.

(ii) ‘If the Third Party fails to object or seek a protective order from the Court
within fourteen (14) days of receiving the notice and accompanying
information, the receiving party may produce the Third Party’s Protected
Material responsive to the discovery request. If the Third Party timely seeks
a protective order, the Party shall not produce any information in its
possession or control that is subject to the confidentiality agreement with
the Third Party before a determination by the Court. Absent a Court order
to the contrary, the Third Party shall bear the burden and expense of seeking
protection in this Court of its Protected Material.

Within thirty (30) days of final termination of this Action, including any appeals, all
DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,
descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated
into any privileged memoranda of the Parties and materials which have been admitted into

evidence in this Action), with the exception of copies stored on back-up tapes or other

disaster recovery media, shall at the producing Party’s election either be returned to the

-16-
24.

25.

26.

27.

28.

Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 17 of 18

producing Party or be destroyed. The receiving Party shall verify the return or destruction
by affidavit furnished to the producing Party, upon the producing Party’s request.

The failure to designate documents, information or material in accordance with this Order
and the failure to object to a designation at a given time shall not preclude the filing of a
motion at a later date seeking to impose such designation or challenging the propriety
thereof. The entry of this Order and/or the production of documents, information and
material hereunder shall in no way constitute a waiver of any objection to the furnishing
thereof, all such objections being hereby preserved.

Any Party knowing or believing that any other party is in violation of or intends to violate
this Order and has raised the question of violation or potential violation with the opposing
party and has been unable to resolve the matter by agreement may move the Court for such
relief as may be appropriate in the circumstances. Pending resolution of the motion by the
Court, the Party alleged to be in violation of or intending to violate this Order shall
discontinue the performance of and/or shall not undertake the further performance of any
action alleged to constitute a violation of this Order.

Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a
publication of the documents, information and material (or the contents thereof) produced
so as to void or make voidable whatever claim the Parties may have as to the proprietary and
confidential nature of the documents, information or other material or its contents.
Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any
kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.
Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this
Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities
if reasonably necessary to prepare and present this Action and (b) to apply for additional

protection of DESIGNATED MATERIAL.

FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

-1I7-
Case 6:19-cv-00236-ADA Document 65 Filed 02/03/20 Page 18 of 18

DATED:

 

Frb.8 , 22 ann SOMoc

Hon. Alan D. Albright

United States District Judge

-18-—
